Citation Nr: 1755822	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-10 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  


FINDING OF FACT

The Veteran's current right eye disorder, diagnosed as ocular histoplasmosis, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for ocular histoplasmosis have been met.  38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he has a current eye disability that is a result of his active duty service.  Specifically, the Veteran asserts that his duties as a helicopter mechanic and door gunner resulted in dust, debris, and possibly herbicides getting in his eye and causing an infection.  The Veteran's treatment records reflect that he has a diagnosis of ocular histoplasmosis syndrome of the right eye and receives ongoing follow-up and treatment for the condition.

During the August 2016 Board hearing, the Veteran testified that while he was on active duty his job duties as a door gunner on a helicopter exposed him to various dust particles, water, and herbicides that were kicked up into the air.  The Veteran stated that he began to have vision problems in his right eye in the early 1980's and sought treatment.  That treatment showed the Veteran had bleeding in the back of his eye and it was affecting the vision in the right eye.  He was diagnosed with ocular histoplasmosis.  Subsequently, the Veteran underwent laser surgery to stop the bleeding, however, his right eye vision remains severely impaired.  

The relevant evidence of record includes an opinion from Dr. B.M., the Veteran's treating optometrist at the VAMC, and two medical opinions from the Veteran's private optician Dr. D.R.C.  In an August 2016 statement, Dr. B.M. confirmed that the Veteran is legally blind due to ocular histoplasmosis and opined that the condition is as least as likely as not (50% or greater probability) caused by his military service in Vietnam.  Dr. D.R.C., who has been treating the Veteran since 2002, submitted an August 2016 statement confirming the Veteran's diagnosis of ocular histoplasmosis and opined there is at least a 50% chance that the ocular histoplasmosis was caused by his military service in Vietnam.  Dr. D.R.C. submitted an additional opinion in June 2017 stating it is as least as likely as not that the ocular histoplasmosis was caused by the Veteran's military service in Vietnam.  

There has been no VA examination or opinion sought and there is no evidence in the claims file that disputes the positive nexus opinions above.  Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for a right eye disorder.  See 38 U.S.C.A. § 5107 (b) (2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a right eye disorder is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


